SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1097
CA 14-01871
PRESENT: SMITH, J.P., CENTRA, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF THE ESTATE OF DOROTHY H.
LONGLEY, DECEASED.
-----------------------------------------                        ORDER
MARY ANN LATHAN, PETITIONER-RESPONDENT;

RUTH ANN SALVADOR, OBJECTANT-APPELLANT.


MICHAEL E. JONASCU, HONEOYE FALLS, FOR OBJECTANT-APPELLANT.

POLOWITZ & SCHWACH, LLP, BUFFALO (LAWRENCE R. SCHWACH OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from a decree of the Surrogate’s Court, Erie County
(Barbara Howe, S.), entered May 27, 2014. The decree, among other
things, admitted decedent’s December 11, 2010 Last Will and Testament
to probate.

     It is hereby ORDERED that the decree is unanimously affirmed
without costs for reasons stated in the decision by the Surrogate.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court